Filed 4/19/22 In re Riley S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re RILEY S. et al., Persons                              B311042
Coming Under the Juvenile
Court Law.                                                  (Los Angeles County
                                                            Super. Ct. No.20LJJP00678A-B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DUSTIN S.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Stephanie M. Davis, Juvenile Court Referee.
Dismissed.
      David M. Yorton, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.

                  __________________________

      Dustin S. (Father) appeals from the jurisdiction findings
and disposition order declaring 12-year-old Riley S. and
six-year-old Dustin S., Jr. (Dustin) dependents of the juvenile
court under Welfare and Institutions Code section 300,
subdivision (a),1 after the court sustained allegations that the
children were at substantial risk of serious physical harm
because Father and Kari S. (Mother) engaged in domestic
violence, including a physical struggle over Dustin in which both
parents grabbed him. Father does not challenge the jurisdiction
findings under section 300, subdivision (b)(1), and Mother’s
appeal from the same findings has been dismissed.
      On March 7, 2022, during the pendency of the appeal, the
juvenile court terminated jurisdiction and entered a juvenile
custody order incorporating a mediation agreement under which
Father has sole physical custody of the children. We dismiss the
appeal as nonjusticiable and moot.




1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Family and the Dependency Case
       Mother and Father separated in 2018. Pursuant to a
family law order, Mother and Father had joint physical and legal
custody, with the children residing with Father on Mondays,
Tuesdays, and every other weekend; the children residing with
Mother on Wednesdays, Thursdays, and every other weekend.
On October 10, 2020 Mother and Father engaged in a physical
altercation at a mutual friend’s birthday party. Mother brought
Riley and Dustin to the party; Father also attended. Mother
reported she was trying to get Dustin off the waterslide to leave
the party when Father confronted her. Mother and Father had a
brief “‘tug of war’” over Dustin, with each trying to grab him.
Father took control of Dustin and started to walk away. Mother
then tried to reach around Father to take Dustin. Father
“‘elbowed her in the face,’” causing Mother to fall, chip her two
front teeth, and become unconscious. Father left the party and
started yelling and punching random cars on the street. Father
and several witnesses reported Mother was the aggressor.
Mother hit Father on his face and pulled his ear. Father stated
he accidentally hit Mother and she fell to the ground. Dustin
reported Father elbowed Mother in the face, causing her to fall
down.
       On October 27, 2020 the Department of Children and
Family Services (Department) filed a dependency petition on
behalf of the children under section 300, subdivisions (a) and
(b)(1), alleging Mother and Father had an extensive history of
verbal and physical altercations in the presence of the children,
and on October 10 the parents engaged in a physical struggle




                                3
over Dustin with each grabbing the child. Father struck Mother
in the face with his elbow, causing her to fall. Mother struck
Father in the face and pulled Father’s ear. Both parents were
injured, and Mother suffered a concussion. On prior occasions
Father struck Mother’s head, gouged Mother’s eyeball, bent
Mother’s fingers back, and slammed the door on Mother’s face,
resulting in a laceration to Mother’s lip. Another time, Mother
struck Father with an open hand in the face and head. On other
occasions, Mother and Father pushed each other. The children
were prior dependents of the juvenile court because of Father’s
conduct and Mother’s failure to protect the children. The parents’
violent conduct placed the children at risk of serious physical
harm.
      At the January 25, 2021 jurisdiction hearing, the juvenile
court sustained the allegations in the dependency petition. At
the February 8, 2021 disposition hearing, the court declared Riley
and Dustin dependents of the court and removed them from the
parents’ physical custody. The court ordered Mother and Father
to participate in mental health counseling; a psychiatric
evaluation; individual counseling to address domestic violence,
anger management, and the effects of domestic violence on
children; and drug testing, with each to complete a full drug
rehabilitation program after a missed or positive test. The court
granted Mother and Father monitored visits for a minimum of
three days per week for three hours each visit.




                                4
     Father timely appealed.2

B.     Termination of Dependency Jurisdiction
       At the August 9, 2021 six-month review hearing (§ 366.21,
subd. (e)), the juvenile court returned the children to Father’s
physical custody. On March 7, 2022 the juvenile court
terminated jurisdiction over the children and entered a final
juvenile custody order that incorporated the custody schedule
agreed upon by Mother and Father at a court mediation.3 Under
the custody order, Mother and Father have joint legal custody,
with Father having sole physical custody. The children would
“live primarily with Father and go to school in Father’s school
district.” Mother would have custody of the children “[e]very
other weekend, from Friday after school till Sunday at 7:00 P.M.”
and additional days or times upon agreement of the parents.
Mother also would have custody of the children during winter
and summer breaks and specified holidays.




2     On September 8, 2021 we dismissed Mother’s appeal for
failure to file an opening brief. (Cal. Rules of Court,
rule 8.412(d)(1).)

3     On our own motion we take judicial notice of the March 7,
2022 minute orders and the juvenile custody order. (Evid. Code,
§§ 452, subd. (d), 459, subd. (a).)




                                5
                           DISCUSSION

        “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’”
(In re I.J. (2013) 56 Cal.4th 766, 773; accord, In re M.R. (2017)
7 Cal.App.5th 886, 896 [“‘[a]s long as there is one unassailable
jurisdictional finding, it is immaterial that another might be
inappropriate’”]; In re Briana V. (2015) 236 Cal.App.4th 297, 309
[“[W]e need not address jurisdictional findings involving one
parent where there are unchallenged findings involving the other
parent.”].) Further, the juvenile court “may base jurisdiction on
the actions of one or both parents.” (In re H.R. (2016)
245 Cal.App.4th 1277, 1285; accord, In re Briana V., at p. 308
[“‘[A] jurisdictional finding good against one parent is good
against both. More accurately, the minor is a dependent if the
actions of either parent bring [the minor] within one of the
statutory definitions of a dependent.’”].) Therefore, an appeal is
not justiciable where “no effective relief could be granted . . . , as
jurisdiction would be established regardless of the appellate
court’s conclusions with respect to any such [challenged]
jurisdictional grounds.” (In re Madison S. (2017) 15 Cal.App.5th
308, 329; accord, In re I.A. (2011) 201 Cal.App.4th 1484, 1490.)
        Nevertheless, “[c]ourts may exercise their ‘discretion and
reach the merits of a challenge to any jurisdictional finding when




                                  6
the finding (1) serves as the basis for dispositional orders that are
also challenged on appeal [citation]; (2) could be prejudicial to the
appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) “could have other
consequences for [the appellant], beyond jurisdiction” [citation].’”
(In re D.P. (2015) 237 Cal.App.4th 911, 917; accord, In re
Madison S., supra, 15 Cal.App.5th at p. 329; In re J.C. (2014)
233 Cal.App.4th 1, 4.)
       Father’s appeal is nonjusticiable because regardless of
whether we grant Father relief as to the allegations under
section 300, subdivision (a), the juvenile court had jurisdiction
over Riley and Dustin based on the identical sustained
jurisdictional findings under section (b)(1) (and the findings as to
Mother), which are not challenged on appeal. (In re I.J., supra,
56 Cal.4th at p. 773; In re M.R., supra, 7 Cal.App.5th at p. 896; In
re Madison S., supra, 15 Cal.App.5th at p. 329; In re Briana V.,
supra, 236 Cal.App.4th at pp. 308-309.) Father urges us to
exercise our jurisdiction to decide the merits because the
allegation that he committed domestic violence could impact a
finding by the juvenile court in this or a future proceeding. On
appeal Father contends it was Mother who was the aggressor in
the October 10 incident, and he was a victim. But the domestic
violence allegations will stand under section 300, subdivision
(b)(1), regardless of whether we grant relief from the allegations
under subdivision (a). Further, the allegations may be
considered in a future dependency court proceeding regardless of
the juvenile court’s jurisdiction findings in this case, and any
future custody order would need to be based on conditions
existing at that time. (See In re Madison S., at p. 330 [“[T]he
substance of the spanking allegation would almost certainly be




                                 7
available in any future dependency or family court proceeding,
regardless of any determination on our part as to whether it
formed an independent basis for juvenile court jurisdiction.”]; In
re I.A., supra, 201 Cal.App.4th at pp. 1494-1495 [“Father . . . fails
to suggest any way in which this [jurisdictional] finding actually
could affect a future dependency or family law proceeding, and
we fail to find one on our own. In any future dependency
proceeding, a finding of jurisdiction must be based on current
conditions.”].)
       Further, as discussed, the juvenile court terminated
jurisdiction with a juvenile custody order granting Father joint
legal custody and sole physical custody of the children, thus
rendering his appeal also moot. “An order terminating juvenile
court jurisdiction generally renders an appeal from an earlier
order moot.” (In re Rashad D. (2021) 63 Cal.App.5th 156, 163;
accord, In re C.C. (2009) 172 Cal.App.4th 1481, 1488; cf. In re
S.G. (2021) 71 Cal.App.5th 654, 663 [appeal from juvenile court’s
denial of restraining order was not moot despite termination of
jurisdiction because an order directing juvenile court to issue
restraining order would provide effective relief].) A dependency
appeal “‘“becomes moot when, through no fault of the respondent,
the occurrence of an event renders it impossible for the appellate
court to grant the appellant effective relief.”’” (In re J.P. (2017)
14 Cal.App.5th 616, 623; accord, In re N.S. (2016)
245 Cal.App.4th 53, 61 [mother’s appeal was moot where juvenile
court awarded her custody of minor and dismissed dependency
proceedings]; In re Albert G. (2003) 113 Cal.App.4th 132, 134
[maternal aunt’s appeal of child’s removal from her care and
denial of her section 388 petition were rendered moot by child’s
adoption].)




                                  8
       In supplemental briefing, Father contends his appeal is not
moot because the juvenile court’s findings under section 300,
subdivision (a), could subject him to inclusion in the Child Abuse
Central Index (CACI). (See Pen. Code, § 11169, subd. (a)
[providing designated agencies, including the Department, “shall
forward to the Department of Justice a report in writing of every
case it investigates of known or suspected child abuse or severe
neglect that is determined to be substantiated, other than cases
coming within subdivision (b) of Section 11165.2,” which defines
“‘[g]eneral neglect’”].) However, Father’s concern is speculative.
Father does not claim the Department reported him to the
Department of Justice for inclusion on the CACI. Had the
Department reported Father, it would have been required to
provide him notice. (See In re C.F. (2011) 198 Cal.App.4th 454,
462 [“The reporting agency must notify the known or suspected
child abuser that he or she has been reported to the CACI.”].)
       Further, the jurisdiction findings do not reasonably fall
within the definitions of child abuse or severe neglect. Penal
Code section 11169, subdivision (a), provides for reporting of
substantiated “child abuse or severe neglect.” Child abuse
includes “the willful harming or injuring of a child or the
endangering of the person or health of a child” or “physical
injury . . . inflicted by other than accidental means upon a child
by another person.” (Id., §§ 11165.3, 11165.6.) The jurisdiction
finding that “the parents engaged in a physical struggle” over
Dustin when they both grabbed him would not reasonably
constitute “child abuse” because there is no evidence Dustin was
physically injured by the parents’ conduct. By contrast, in In re
Emily L. (2021) 73 Cal.App.5th 1, 4, 15, for example, the court
concluded the alleged conduct, including physically abusing the




                                9
child by grabbing her neck, choking her, and forcibly grabbing
her, fell within the definition of child abuse, placing the mother
at risk of inclusion in the CACI. Moreover, as discussed, Father
has not challenged the allegations under section 300,
subdivision (b)(1), of a physical struggle over Dustin, and thus,
the same allegations will stand regardless of whether we grant
relief from the allegations under subdivision (a).
       Because Father has not shown any collateral consequences
from the jurisdiction findings for which we can grant effective
relief, we dismiss his appeal as nonjusticiable and moot.

                         DISPOSITION

      Father’s appeal is dismissed.



                                          FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                                10